Citation Nr: 1731460	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  12-04 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an effective date earlier than December 31, 2008, for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Brian D. Hill, Attorney-at-Law


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to January 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which granted service connection for PTSD and assigned an effective date of December 31, 2009.  The RO granted an earlier effective date of December 31, 2008, in a November 2012 rating decision.  

This case was previously before the Board in February 2015, when the Board remanded it for additional evidentiary and procedural development.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDINGS OF FACT

1.  The Veteran filed a formal claim for service connection for "nerves" on May 21, 1971, which was denied by a July 1971 rating decision because his character of discharge classification precluded an award of VA benefits.  

2.  The Veteran was notified of the RO's July 1971 rating decision by an August 1971 letter and he did not submit a notice of disagreement (NOD) within one year of this notice; however, in September 1971, the RO received notice that new and material evidence relevant to the Veteran's claim existed and was located at the Department of Defense (DoD).  

3.  The Veteran's "other than honorable" character of discharge classification was upgraded to "under honorable conditions" by a June 1982 determination; thus, he is eligible for VA benefits. 

4.  The Veteran filed a formal claim for service connection for PTSD on December 31, 2009. 

5.  After affording the Veteran the benefit of the doubt, his PTSD signs and symptoms manifested during his active duty service and they have been present since separation from active duty service.  


CONCLUSION OF LAW

The criteria for an effective date of May 21, 1971, but not earlier, for the grant of service connection for PTSD have been met.  38 U.S.C.A. §§ 1155, 5108, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.156, 3.159, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

In February 2015, the Board remanded the case to obtain a retrospective medical opinion as to the earliest date when the Veteran's PTSD was as likely as not present or diagnosable, and to issue a supplemental statement of the case (SSOC) if any benefit was denied by the RO.  There was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran contends that he is entitled to an earlier effective date for the grant of service connection for PTSD because his claim for service connection has been pending since May 1971 and his current psychiatric disorder has been present since his active duty service. 

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

The law regarding effective dates states that, unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor. 38 U.S.C.A. § 5110(a).  This statutory provision is implemented by a VA regulation, which provides that the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a)(1) (West 2014); 38 C.F.R. § 3.151(a).  For claims received on or after March 24, 2015, VA amended its regulations governing how to file a claim. The effect of the amendment was to standardize the process of filing claims, as well as the forms accepted, in order to increase the efficiency, accuracy, and timeliness of claims processing, and to eliminate the concept of informal claims.  See 38 C.F.R. § 3.155; 79 Fed. Reg. 57660-01.  However, prior to the effective date of the amendment, an informal claim was any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a) (2014).

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  Id.

"Application" is not defined by 38 U.S.C.A. § 5110(a).  However, in the regulations, "claim" and "application" are considered equivalent and are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2014); see also Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).

The United States Court of Appeals for the Federal Circuit (Federal Circuit), in Rodriguez pointed out that for purposes of establishing the requirements and procedures for seeking veterans' benefits, a claim, whether "formal" or "informal" must be "in writing" in order to be considered a "claim" or "application" for benefits, and that the provisions of 38 C.F.R. § 3.1(p) define "claim," informal as well as formal, as a "communication in writing."  Id.  Further, the Federal Circuit stated that when 38 C.F.R. § 3.155(a) refers to "an informal claim," it necessarily incorporates the definition of that term in 38 C.F.R. § 3.1(p) as a "communication in writing."  The Federal Circuit also pointed out that the provisions of 38 C.F.R. § 3.155(a) make clear that there is no set form that an informal written claim must take.  All that is required is that the communication "indicat[e] an intent to apply for one or more benefits under the laws administered by the Department," and "identify the benefits sought."  However, medical evidence reflecting treatment for and diagnosis of a disorder does not constitute, by itself, an informal original claim for service connection under 38 C.F.R. § 3.155(a), "because the mere presence of the medical evidence does not establish an intent on the part of the veteran to seek" service connection for that disorder.  MacPhee v. Nicholson, 459 F.3d 1323, 1326 (Fed. Cir. 2006); see Lalonde v. West, 12 Vet. App. 377 (1999); see also Brannon v. West, 12 Vet. App. 32 (1998).  

Although the Veteran filed a formal claim for service connection for PTSD on December 31, 2009, he contends that he is entitled to an effective date of May 21, 1971.  The record shows that the Veteran filed a formal claim for service connection for "nerves" on May 21, 1971.  In its February 2015 remand, the Board determined that the Veteran's claim for service connection for "nerves" in May 1971 encompassed his claim for service connection for PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  His May 1971 claim was denied by the RO in a July 1971 rating decision because his character of discharge classification at the time was "other than honorable," which precludes entitlement to VA benefits.  He was notified of this denial by an August 1971 letter, and he did not appeal this decision within one year of such notice. 

As shown in several DoD and VA records, the Veteran's character of discharge classification was upgraded from "other than honorable" to "under honorable conditions" by a June 1982 administrative decision.  Thus, the Veteran is eligible for VA benefits.  

VA laws and regulations state that where entitlement is established because of the correction, change or modification of a military record, or of a discharge or dismissal, by a Board established under 10 U.S.C. 1552 or 1553, or because of other corrective action by competent military naval, or air authority, the award will be effective from the latest of these dates: (1) Date application for change, correction, or modification was filed with the service department, in either an original or a disallowed claim; (2) Date of receipt of claim if claim was disallowed; or (3) One year prior to date of reopening of disallowed claim.  38 U.S.C.A. § 5110(i); 38 C.F.R. § 3.400(g).  Accordingly, the RO determined in a November 2012 rating decision that an effective date of December 31, 2008, was warranted for the Veteran's claim because this date was one year prior to the date of reopening of the Veteran's disallowed claim, which was established because of a correction, change or modification of his character of discharge records. 

The Veteran asserts that his claim for service connection for PTSD has been pending since May 21, 1971, because the RO received new and material evidence and relevant service personnel records in September 1971.  Following the Board's February 2015 remand, which noted that, in essence, the Veteran's claim remained pending from May 1971 until the November 2010 rating decision that granted service connection for PTSD, the RO continued its determination that the earliest possible date for the grant of service connection was December 31, 2008, pursuant to 38 C.F.R. § 3.400(g)(3).  

However, in a February 2017 statement, the Veteran's attorney contended that the RO was not free to reverse the Board's February 2015 determination that the Veteran's claim remained open since May 1971.  The attorney also asserted that the July 1971 rating decision that denied entitlement to service connection was not final pursuant to 38 C.F.R. § 3.156(b) because the RO was on notice that DoD was considering the Veteran's character of discharge for an upgrade but the RO failed to obtain evidence used by DoD.  Additionally, the attorney alleged that the July 1971 rating decision is not final because the RO received pertinent service department records in September 1971 but failed to consider these records in conjunction with the Veteran's claim for service connection.  Because the Board can adjudicate the Veteran's current appeal by analyzing the applicability of 38 C.F.R. § 3.156(b), it need not consider the other theories of entitlement asserted in the February 2017 statement by the Veteran's attorney.

New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  The Federal Circuit has held that, under 38 C.F.R. § 3.156(b), when a claimant submits evidence within the appeal period, the claim remains open until VA provides a determination that explicitly addresses this new submission.  Beraud v. Shinseki, 766 F.3d 1402, 1407 (Fed. Cir. 2014).  VA is required by the provisions of 38 C.F.R. § 3.156(b) to "assess any evidence submitted during the relevant period and make a determination as to whether it constitutes new and material evidence relating to the old claim."  See Mitchell v. McDonald, 27 Vet. App. 431, 434 (2015) (quoting Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011)); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  The Federal Circuit has held that VA has a duty to determine the character of newly submitted evidence and VA is not presumed to have considered records of which it had notice, but failed to obtain.  See Beraud, 766 F.3d at 1406-07. 

The record shows that the Veteran was notified of the RO's July 1971 rating decision denying his claim for service connection for a nervous disorder by an August 1971 letter.  The RO also issued an August 1971 rating decision determining that the Veteran had mental capacity and was not insane at the time of committing the alleged offenses that led to his "other than honorable" discharge in January 1970.  The Veteran did not submit an NOD or appeal these denials within one year; however, in September 1971, the RO received notice that new and material evidence relevant to the Veteran's claim existed with another Government agency.  Specifically, the RO received an USAAC Form 189, date stamped September 9, 1971, from the Department of the Army requesting that records, which formed the basis for the Veteran's service separation, be sent to the Department of the Army.  This request was made in conjunction with the Veteran's application for review of discharge or separation from the Armed Forces of the United States (Form DD-293) with the DoD on August 5, 1971.  Furthermore, in September 1971, VA sent the Veteran a letter concerning his nervous disorder claim informing him that although the character of his discharge was a bar to his claim for VA benefits, DoD had announced a policy of reconsidering certain discharges, such as his discharge.  The letter informed him that he should fill out an enclosed Form DD-293.  

The evidence that was developed by DoD in conjunction with the Veteran's application for review of discharge was associated with his claims file in October 2014.  This evidence included many additional service personnel records showing the circumstances of his service and discharge.  It also included statements from his father regarding his mental state during service and private treatment records from psychiatric institutions immediately following his active duty service.  The associated evidence also contained a June 1972 statement from an Army investigator that discussed the change in the Veteran's in-service psychiatric symptoms and the reasons for his "other than honorable" discharge.  This evidence, which the RO was notified about prior to the expiration of the appeal period, was new and material to the Veteran's service-connection claim.  See Beraud, 766 F.3d at 1406-07.  Accordingly, the Veteran's claim for service connection remained open since May 21, 1971.  

Because the effective date for the grant of service connection for this original claim is based on the receipt of the claim or the date entitlement arose, whichever is later, the only question to be answered is when the Veteran's PTSD signs and symptoms were present or diagnosable.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  In this regard, the Board remanded the case in February 2015 to associate with the claims file a retrospective medical opinion regarding a diagnosis of PTSD.  See Young v. McDonald, 766 F.3d 1348, 1353 (Fed .Cir.2014) (noting that a retrospective opinion could establish a diagnosis of PTSD earlier than the date of a contemporaneous diagnosis).  

In a lengthy November 2016 private medical opinion, a private doctor determined that the Veteran had signs and symptoms of PTSD upon his discharge from active duty service.  The doctor came to this conclusion following an interview of the Veteran, consideration of lay evidence, and a review of the Veteran's claims file, including medical records, service records, and ancillary information.  This examiner discussed, and cited to, numerous service treatment and personnel records, VA and private treatment records, and lay statements from the Veteran and his family in support of his conclusion that the Veteran's PTSD signs and symptoms developed during active duty service and have continued since that time.  The private doctor's findings regarding the ongoing presence of the Veteran's acquired psychiatric disorder are corroborated by the record, including: service treatment and personnel records from August 1968, September 1969, October 1969, and December 1969; in-service letters from the Veteran to his parents in April 1968, July 1968, February 1969, March 1969, and April 1969; private and VA treatment records from May 1971, July 1971, August 1971, December 1971, January 1981, May 1982, January 2004, and additional records from 2005, 2006, 2007, and 2008; and, lay evidence from May 1971, August 1971, June 1972, January 1982, and statements from the Veteran and his family members since December 2009.  Thus, after affording the Veteran the benefit of the doubt, his PTSD signs and symptoms manifested during his active duty service and they have been present since separation from active duty service.  

Accordingly, an effective date of May 21, 1971, but not earlier, is warranted for the grant of service connection for PTSD subject to the laws and regulations governing the payment of VA monetary benefits.  An effective date earlier than May 21, 1971, is not warranted because the Veteran did not submit to VA any formal or informal communication or action that indicated an intent to apply for one or more benefits for service connection for an acquired psychiatric disorder prior to this date.  
Accordingly, after applying the benefit of the doubt doctrine, the Board assigns May 21, 1971, as the effective date for the grant of service connection for PTSD.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Thus, an earlier effective date is warranted and the Veteran's claim must be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board is cognizant of the fact that PTSD was not recognized as a disorder until 1980.  See American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Third Edition (DSM-III) (1980).  Furthermore, the Board notes that VA's Schedule for Rating Disabilities (Schedule) for psychiatric disorders has been amended during the pendency of the present appeal period.  Thus, the Board expresses no opinion regarding the severity of the Veteran's disability or the appropriate diagnostic code applicable to the Veteran's symptoms during the appeal.  The Agency of Original Jurisdiction (AOJ) will assign an appropriate disability rating and diagnostic code on receipt of this decision, based on applicable regulation.  Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress).


ORDER

An effective date of May 21, 1971, but not earlier, for the grant of service connection for PTSD is granted subject to the laws and regulations governing the payment of VA monetary benefits.  




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


